Title: From George Washington to Major General Steuben, 1 July 1779
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


        
          Sir,
          New Windsor 1st July 1779
        
        I have been favoured with four letters from you three of the 22d and one of the 27th.
        One of them incloses a representation from the Gentlemen in your department, requesting some additional privileges, in consideration of the additional trouble incident to the extensive duties of their offices—Their request appears to me so reasonable that I shall immediately take measures to have them allowed.
        For each Sub & Brigade Inspector a horsemans tent—to transact their business in—& small waggon or a pack horse to carry their baggage books and necessary papers—Blank books, paper and candles adequate to the necessary purposes of the office—The liberty of taking from the line two or three intelligent sergeants to act as Clerks, to do duty with their regiments as usual in time of action—The privilege of drawing on extraordinary occasions only & for temporary purposes—a horse from the public stables.
        For each sub Inspector three—rations ⅌erday & forage for three horses.
        For each Brigade Inspector—Two Rations ⅌erday & forage for three horses—The matter of rations and forage will demand the sanction of Congress to whom I will write on the subject. With respect to the exercise of the commands to which they are respectively intitled: whenever they conceive occasion may require it—it appears to me that this is placed upon its proper footing in the institution of the department and I cannot think it for the good of the service to recommend an alteration. If it should be left to the discretion of the inspectors they may prefer a command in their regiments, when it may interfere with the duties of their office: which require that in time of action they should assist their Generals in the execution of the field manœuvres—I do not mean to suppose that this would happen—but every institution ought to be consistent with itself and not to authorise even a possibility of one part clashing with another. It is not my intention to preclude the Gentlemen from opportunities of command; but I am of opinion the occasions of exercising it ought

to be determined by the officer commanding the army the division or the brigade to which they are attached.
        The proposals towards a monthly inspection contained in their representation & your letter of the 29th appear in general to be very eligible and shall be substantially adopted—A general order will be immediately framed for this purpose. It will comprehend the other regulations you recommend.
        I agree with you as to the impropriety of such numerous guards and the necessity of ordering them to join their regiments in time of alarm; and I disapprove of Commissioned officers exercising the civil functions you mention. I shall take measures to remedy these abuses. The other matters you suggest shall be duly attended to.
        Your recommendation of Mr Galvan confirms the opinion I entertained of his talents. If Mr Ternant has resigned and no other person has been employed in his place, I should have only one objection to Mr Galvan succeeding him, which is that according to the establishment of your department, the appointment would naturally devolve on an officer already in the line. I shall however give the matter further consideration and in the mean time shall be obliged to you to endeavour to ascertain Mr Ternant’s resignation.
        I shall be obliged to you for a sight of his work concerning regulations for the cavalry.
      